Citation Nr: 0933185	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  04-31 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army 
from October 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

Procedural history

In August 1973, the Veteran filed a claim of entitlement to 
service connection for diabetes mellitus.  His claim was 
denied in an October 1973 rating decision.  The Veteran did 
not appeal that decision.  

In September 2002, the RO declined to reopen the Veteran's 
claim of entitlement to service connection for diabetes 
mellitus, indicating that new and material evidence had not 
been submitted.  The Veteran did not appeal that decision.

In September 2003, the RO received the Veteran's request to 
reopen his claim of entitlement to service connection for 
diabetes mellitus.  In the January 2004 rating decision, the 
RO declined to reopen the Veteran's claim.  The Veteran 
disagreed with the denial and initiated this appeal by filing 
a timely substantive appeal 
[VA Form 9] in August 2004.  

In a May 2006 decision, the Board declined to reopen the 
Veteran's claim of entitlement for service connection for 
diabetes mellitus.  The Veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(the Court).  In a Memorandum Decision issued in July 2008, 
the Court vacated and remanded the Board's decision.  In its 
decision, the Court indicated the Board had not properly 
considered whether a March 2004 statement by the Veteran was 
new and material evidence.  As will be discussed below, in 
this March 2004 statement, the Veteran made an 
unsubstantiated assertion to the effect that he had been 
hospitalized immediately following his military discharge and 
that the records documenting this hospitalization had been 
lost.  

In April 2009, the Board sent a letter to the Veteran's 
representative, informing him that he had the opportunity to 
submit additional argument and/or evidence in support of the 
Veteran's appeal.  The Veteran's representative responded via 
a written brief dated July 30, 2009.  However, neither the 
Veteran nor his representative has submitted any additional 
evidence to support the Veteran's claim.  


FINDINGS OF FACT

1.  In September 2002, the RO declined to reopen the 
Veteran's claim of entitlement to service connection for 
diabetes mellitus.  The Veteran did not appeal that decision.  

2.  The evidence associated with the claims folder subsequent 
to the September 2002 rating decision is neither cumulative 
nor redundant of the evidence of record and raises a 
reasonable possibility of substantiating the Veteran's claim 
of entitlement to service connection for diabetes mellitus.

3.  The competent and probative medical evidence of record 
does not support a finding that the Veteran's diabetes 
mellitus manifested during his military service or within the 
one year presumptive period thereafter.


CONCLUSIONS OF LAW

1.  The September 2002 RO decision is final.  38 U.S.C.A. § 
7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  Since the September 2002 RO decision, new and material 
evidence has been received with respect to the Veteran's 
claim of entitlement to service connection for diabetes 
mellitus; therefore, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  Diabetes mellitus was not incurred in or aggravated by 
the Veteran's military service, and such may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for diabetes mellitus.  
Implicit in his claim is the contention that new and material 
evidence, which is sufficient to reopen the previously-denied 
claim, has been received.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be 
analyzed and a decision rendered.

The Memorandum Decision

As was described in the Introduction, this case was remanded 
by the Court in July 2008.  The Board wishes to make it clear 
that it is aware of the Court's instructions in Fletcher v. 
Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a 
remand by the Court is not "merely for the purposes of 
rewriting the opinion so that it will superficially comply 
with the 'reasons or bases' requirement of 38 U.S.C.A. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis of the Veteran's claim to reopen his 
previously denied claim of entitlement to service connection 
for diabetes mellitus has been undertaken with that 
obligation in mind.

In the July 2008 Memorandum Decision, the Court found that 
the Board had set forth inadequate reasons and bases in its 
decision not to reopen the Veteran's claim.  Specifically, 
the Court indicated that the Board had failed to properly 
consider the Veteran's March 2004 notice of disagreement 
(NOD), in which he asserted that he had been hospitalized as 
a result of his diabetes symptomatology within one year 
following his discharge from military service.  A specific 
discussion of the March 2004 NOD will be included in the 
Board's analysis below.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

For a claim to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the veteran's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify applies to the issue on 
appeal; the standard of review and duty to assist do not 
apply to the claim unless it is reopened.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  As the Board 
is reopening the Veteran's claim, the duty to assist will be 
discussed in further detail below.
 
Notice

The VCAA requires VA to notify the veteran and the veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of this notice, VA is to 
specifically inform the veteran and the veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

The Board observes that the Veteran was partially informed of 
the evidentiary requirements for service connection in a 
letter dated September 2003.  The letter indicated that the 
evidence must show that the condition was incurred in or 
aggravated by his active military service.  However, the 
Board recognizes that the Veteran was not properly notified 
of the evidence required to substantiate his claim; in 
particular, that he is entitled to service connection if his 
diabetes mellitus manifested to a degree of 10 percent or 
more within one year following his discharge from service.  
Crucially, it is clear from the record that the Veteran had 
actual knowledge of the one-year presumptive period.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.  See Vazquez-Flores v. Peak, 22 Vet. App. 37 (2008) 
citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  
In this case, the Veteran clearly articulated his contention 
that he is entitled to service connection for diabetes 
mellitus based on presumptive service connection.  
Specifically, the Veteran filed numerous documents in an 
effort to demonstrate that the onset of his diabetes occurred 
in 1968.  See, e.g., the Veteran's March 2004 NOD, the 
Veteran's April 2009 statement, and the October 2003 
statement of Dr. A.S.L.  Consequently, any failure by the VA 
to notify the Veteran of the evidence required to 
substantiate his claim constitutes harmless error and does 
not prejudice the Veteran.  
With respect to notice to the Veteran regarding new and 
material evidence, the September 2003 VCAA letter stated, 
"[y]ou were previously denied service-connected compensation 
for diabetes mellitus and were notified of the decision by 
letter dated September 9, 2002 of previous denial."  The 
letter notified the Veteran that evidence sufficient to 
reopen his previously denied claim must be "new and 
material," closely mirroring the regulatory language of 38 
C.F.R. § 3.156(a).  The September 2003 letter indicated new 
and material evidence was required to reopen the claim, and 
specifically noted "[t]o qualify as "new", the evidence 
must be submitted to VA for the first time."  The letter 
also stated, "[i]n order to be considered "material 
evidence," the additional evidence must relate to an 
unestablished fact necessary to substantiate your claim."  
As such, the Veteran was advised of what evidence would be 
new and material to reopen the claim.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The Board notes that the Veteran was 
not specifically advised as to why his service connection 
claim was denied pursuant to Kent.  However, the claim is 
being reopened and, therefore, the Veteran has suffered no 
prejudicial error.  

Accordingly, the Veteran and his representative were advised 
of the evidence needed to substantiate the pending claim and 
did not indentify or submit additional evidence in support of 
the Veteran's assertions.  Crucially, the RO informed the 
Veteran of VA's duty to assist him in the development of his 
claim in the above-referenced VCAA letter.  Specifically, the 
September 2003 letter stated that VA would assist the Veteran 
in obtaining relevant records from any Federal agency, to 
include service medical records or other military records, 
and medical records at VA hospitals.  The Veteran was also 
advised in the letter that a VA examination would be 
scheduled if necessary to make a decision on his claim.  With 
respect to records from private doctors and hospitals, the 
VCAA letter informed the Veteran that VA would make 
reasonable efforts to request such records.

The September 2003 VCAA letter emphasized, "you must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines us the records or asks for a fee to 
provide them, we'll notify you.  It's your responsibility to 
make sure we receive all requested records that aren't in the 
possession of a Federal department or agency."  [Emphasis as 
in the original letter.]

The Board recognizes that the September 2003 VCAA notice 
contained no specific request for the Veteran to provide any 
evidence in his possession that pertained to the claim.  
However, 38 C.F.R. § 3.159 was recently revised, effective as 
of May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 
2008).  The final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Regardless, in the 
September 2003 letter the RO asked the Veteran for all the 
information and evidence necessary to reopen his claim - that 
is, evidence of the type that should be considered by VA in 
assessing the claim.  A generalized request for any other 
evidence pertaining to the claim would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  It may therefore be concluded, based on 
the particular facts and circumstances of this case, that the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" did not harm the 
Veteran, and it would be legally proper to render a decision 
in the case without further notice under the regulation.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  

With respect to the Veteran's service connection claim, 
element (1), veteran status, is not at issue.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's continued denial of 
service connection for the Veteran's claimed disability.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and an effective 
date were not assigned.  The Veteran's claim of entitlement 
to service connection was denied based on elements (2), in-
service disease or injury, and (3), connection between the 
Veteran's service and the claimed disability.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those crucial 
elements.  Because as discussed below the Board is denying 
the Veteran's claim, elements (4) and (5) remain moot.

As indicated above, neither the Veteran nor his 
representative have identified or submitted any additional 
evidence in support of the claim subsequent to the Court's 
July 2008 Memorandum Decision.  Given that there is no 
indication that there exists any evidence which could be 
obtained to affect the outcome of this case, no further VCAA 
notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].

In short, the record indicates the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  In new and material 
evidence cases, such as this, the duty to assist does not 
attach until the clam is reopened.  As the Board is reopening 
the Veteran's claim, the duty to assist will be discussed in 
greater detail below.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran and his representative have been 
afforded the opportunity to present evidence and argument in 
support of this claim.  As indicated above, the Veteran's 
representative provided additional argument following the 
Court's remand in a written brief presentation dated July 
2009.  He did not identify or submit any additional evidence 
in support of the claim at that time.
Accordingly, the Board will proceed to a decision as to the 
issue on appeal.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including diabetes 
mellitus, when manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 38 
C.F.R. § 3.156 (2008)].  This change in the law pertains only 
to claims filed on or after August 29, 2001.  Because the 
Veteran's claim to reopen was initiated in September 2003, 
the claim will be adjudicated by applying the revised section 
3.156, discussed immediately below.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).




Factual background

The "old evidence"

When the Veteran's claim of entitlement to service connection 
for diabetes mellitus was last finally denied by the RO in 
September 2002, the following pertinent evidence was of 
record.

The Veteran's DD-214 documented his active duty service from 
October 1966 to September 1968.  The Veteran's September 1968 
service separation examination indicated that urinalysis 
performed at the time was negative for abnormal findings.  
Additionally, in his report of medical history, the Veteran 
denied a history of sugar in the urine.  Also of record is a 
July 1968 medical history questionnaire for dental services.  
In that questionnaire, the Veteran answered "no" to the 
question, "[d]o you have diabetis or sugar in your urine?"  

In an April 1970 letter from Dr. H.W.A. to the Office of the 
Department of the Army, Dr. H.W.A. explained that the Veteran 
was hospitalized from April 2, 1970 to April 9, 1970 
"because of newly discovered diabetes mellitus."  Dr. 
H.W.A. further stated, "I do not believe he will be a 
candidate for military service."  Upon the Army's receipt of 
the letter from Dr. H.W.A., the Veteran was excused from 
annual training for the Army Reserves due to physical 
disqualification in April 1970.  He was subsequently 
medically disqualified for retention in the U.S. Army 
Reserves in June 1970.  

A July 1973 treatment record from Dr. H.W.A. noted that 
"[i]n 1970, this patient developed moderately severe labile 
diabetes mellitus."  

In a September 1973 VA examination report, the examiner 
diagnosed the Veteran with diabetes mellitus and documented 
the Veteran's report that he "became sick [in] March 1970 . 
. . was hospitalized in April 1970 to regulate."  

In a January 2002 note, Dr. A.S.L. indicated that the 
Veteran's diabetes had its "onset [in] October 4, 1968."  
The September 2002 rating decision 

In its September 2002 decision, the RO continued and 
confirmed its previous denial of service connection diabetes 
mellitus.  Specifically, the RO indicated that new and 
material evidence had not been submitted which demonstrated 
that diabetes mellitus manifested in service or to a 
compensable degree within the one-year presumptive period 
after service.  In rendering its decision, the RO essentially 
indicated that the January 2002 treatment note from Dr. 
A.S.L. was not material evidence sufficient to reopen the 
Veteran's claim because it relied on the history provided by 
the Veteran alone and was not substantiated by the 
contemporaneous medical treatment records.  

The Veteran was informed of the September 2002 rating 
decision and of his appeal rights by letter from the RO dated 
September 2002.  He did not appeal.  

In September 2003, the Veteran requested that his claim be 
reopened.  After the RO denied the Veteran's claim, this 
appeal followed.  

The evidence which has been added to the record since the 
September 2002 rating decision will be discussed in the 
Board's analysis below.

Analysis

The unappealed September 2002 RO rating decision is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2008).  As explained above, the Veteran's claim for 
service connection may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).  

In essence, the September 2002 rating decision denied the 
Veteran's claim based on Hickson element (2) finding 
insufficient evidence to demonstrate that the Veteran 
suffered an in-service disease or injury or a disease 
manifesting within the one year presumptive period afforded 
in 38 C.F.R. §§ 3.307, 3.309.  Specifically, the RO found the 
January 2002 treatment note from Dr. A.S.L. and Veteran's 
statements, including the March 2004 NOD, to be of no 
probative weight because this evidence was not corroborated 
by the contemporaneous medical evidence of record.  By 
inference, the September 2002 decision also found Hickson 
element (3), medical nexus or continuity of symptomatology, 
to be lacking.  

In reviewing the evidence added to the claims folder since 
the September 2002 denial, the Board finds that additional 
evidence has been submitted which is sufficient to reopen the 
Veteran's claim.  

In its July 2008 Memorandum Decision, the Court indicated 
that the Board had failed to properly consider the Veteran's 
March 2004 NOD, in which he stated, "I certainly had the 
[d]iabetic condition during the first twelve months of my 
discharge from active duty I was even hospitalized.  However, 
we cannot obtain the hospital records because they have been 
destroyed."  

The Board recognizes that the Veteran's statement in the 
March 2004 NOD is new as it was not of record at the time of 
the September 2002 rating decision.  However, the materiality 
of his statement is questionable because it is contradicted 
by the evidence of record.  Specifically, the Veteran's 
statement pertaining to his hospitalization immediately 
following his release from service is inconsistent with the 
contemporaneous medical evidence which demonstrates that the 
Veteran's was not hospitalized until 1970.  

Nevertheless, pursuant to the Court's decision in Justus, for 
the purpose of establishing whether new and material evidence 
has been submitted, the truthfulness of evidence is presumed 
unless the evidence is inherently incredible or consists of 
statements which are beyond the competence of the person 
making them.  Thus, affording the Veteran all reasonable 
doubt, the Board finds that because the March 2004 statement 
of the Veteran is not inherently false or incredible, it may 
be presumed to be true.  The Board therefore finds that this 
statement arguably raises a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for diabetes mellitus, as it pertains to the 
manifestation of his claimed diabetes mellitus to a 
compensable degree within the one-year presumptive period 
following his active duty discharge.

Accordingly, new and material evidence has been received 
pursuant to 38 C.F.R. 
§ 3.156(a) as this missing element.  The Veteran's claim of 
entitlement to service connection for diabetes mellitus is 
therefore reopened.

Procedural concerns

The Board has reopened the Veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  The first concern centers on the case of Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The second concern 
involves the statutory duty to assist, which comes into play 
at this juncture.  The third concern is the standard of 
review which the Board must employ in de novo decisions.

(i.) Bernard considerations

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that when the Board addresses a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

As indicated above, to the extent that the Veteran was not 
properly notified of the evidence required to substantiate a 
service connection claim for diabetes mellitus, he has 
demonstrated actual knowledge of said evidence and has not 
been prejudiced by any failure to notify on the part of VA.  
See Sanders, supra.  Moreover, the Veteran's presentation has 
not been limited to the matter of new and material evidence.  
Crucially, the Veteran has routinely contended that he is 
currently diagnosed with diabetes mellitus, which manifested 
within the one-year presumptive period following service, and 
continues to this day.  He has therefore submitted evidence 
and argument as to all aspects of his claim.  The Board again 
notes the Veteran declined to submit additional evidence in 
support of his claim following the Court's July 2008 
Memorandum Decision despite being afforded ample opportunity 
to do so.  

Thus, there is no prejudice to him in the Board's 
consideration of his claim on the merits.

(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the Veteran 
in the development of his claim attaches at this juncture.  
The Board must therefore determine whether additional 
development of the evidence is needed.

VA has obtained the Veteran's service treatment records as 
well as VA and private treatment records.  These records have 
been associated with the Veteran's claims folder.  

The Veteran has recently asserted that his service treatment 
records were lost.  See the Veteran's letter dated April 
2009.  However, the evidence demonstrates that the Veteran's 
active duty service treatment records were obtained and 
associated with his claims folder.  Specifically, as 
indicated above, the Veteran's service entrance and 
separation examination reports are of record, which are 
pertinently absent any indication of abnormal blood sugar 
results or any other documentation of diabetes mellitus 
symptomatology. 

The Veteran has also referenced hospital records from the 
immediate post-service period which were "destroyed."  See 
the Veteran's NOD dated March 2004.  The Court has held that, 
where records are unavailable, "VA has no duty to seek to 
obtain that which does not exist."  See Counts v. Brown, 6 
Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 
237 (1993).  To the extent that such medical evidence exists, 
it is the Veteran's responsibility either to furnish it 
directly to VA or to identify it with reasonable specificity 
so that VA can obtain it.  The Veteran has done neither.  
Therefore, VA has no further duty to him with respect to 
obtaining these records.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the duty to assist provisions 
of the VCAA with respect to this issue, and that no further 
actions need be undertaken on the Veteran's behalf.
(iii.) Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there 
is an approximate balance of the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The Board wishes to make it clear that evidence which is 
sufficient to reopen a claim may not be sufficient to grant 
the claim under the standard of review which now must be 
applied.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit held that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant the claim. 

Crucially, the Justus presumption of credibility does not 
attach after a claim has been reopened.  In evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997). 

Discussion of the merits of the claim

The Veteran is claiming entitlement to service connection for 
diabetes mellitus, which he contends manifested within his 
military service and/or within the one-year presumptive 
period after service.  See, e.g., the Veteran's claim dated 
September 2003 and his statement dated April 2009.  

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence or aggravation of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.

With respect to Hickson element (1), it is undisputed that 
the Veteran is currently diagnosed with diabetes mellitus.  
See, e.g., the VA examination report dated August 2002.  
Accordingly, the Board finds that Hickson element (1) has 
been satisfied.  

Turning to element (2), in-service incurrence of disease or 
injury, the Board will separately address disease and injury.

Concerning disease, the Veteran contends that diabetes 
mellitus symptomatology manifested both during his military 
service and within the one year after his discharge from 
military service.  See the Veteran's statement dated April 
2009.  In support of his claim, the Veteran has offered a 
January 2002 opinion from Dr. A.S.L., which indicates that 
the Veteran's diabetes mellitus manifested in 1968.  However, 
as will be discussed below, the statements of the Veteran and 
the opinion of Dr. A.S.L. are in direct contrast to the 
contemporaneous medical evidence, including the Veteran's 
service separation examination and private treatment records 
which show that the onset of the Veteran's diabetes mellitus 
did not occur until March 1970, over a year and a half after 
his military discharge.  

The Board must determine the credibility and probative value 
of the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) [in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole].  For 
reasons discussed immediately below, the Board finds the 
Veteran's report of in-service and immediate post-service 
treatment for diabetes mellitus to be lacking in credibility 
and probative value in light of the contemporaneous evidence 
of record.
As indicated above, the Veteran's service treatment records 
are entirely silent as to complaints, treatments, or 
diagnoses of diabetes mellitus.  Critically, in the 
separation examination dated September 1968, the examiner 
reported that urinalysis performed at the time was negative 
for abnormal findings.  Additionally, in his report of 
medical history, the Veteran denied a history of sugar in the 
urine.  Also in the July 1968 medical history questionnaire 
for dental services, the Veteran responded "no" to the 
question, "[d]o you have diabetis or sugar in your urine?"  
Accordingly, in-service disease is not demonstrated by the 
service treatment records.

In support of his claim, the Veteran has submitted multiple 
statements from Dr. A.S.L. to the effect that the Veteran's 
diabetes mellitus had its onset on October 4, 1968 
[immediately following his September 1968 discharge from 
active duty].  See statements from Dr. A.S.L. dated January 
2002 and October 2003.  However, Dr. A.S.L. provided no 
rationale for this opinion and, in fact, specifically 
indicated that he relied on the Veteran's self-reported 
medical history in reaching his conclusion, "[the Veteran] 
told me that the date of onset was October 4, 1968."  See 
the statement of Dr. A.S.L. dated October 2003.  Moreover, by 
his own statement, Dr. A.S.L. did not begin treating the 
Veteran until 1973.  See id.  

The Board recognizes that it may not disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the Veteran.  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005).  However, in this 
case, Dr. A.S.L. provided absolutely no basis for his medical 
opinion aside from the history provided by the Veteran.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence].  
Moreover, the Court has held on a number of occasions that a 
medical opinion which is premised upon an unsubstantiated 
account of a claimant is of no probative value.  See, e.g., 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ["a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional"].  

Dr. A.S.L.'s opinion as to the onset of the Veteran's 
diabetes mellitus carries relatively little weight of 
probative value as it is without rationale and is based 
solely on the Veteran's reported history which is 
demonstrably inconsistent with the contemporaneous evidence 
of record.  The Board places much greater weight on the 
contemporaneous treatment records, including the September 
1968 service separation examination and the April 1970 letter 
from Dr. H.W.A., which demonstrate that the Veteran's 
diabetes mellitus did not manifest until March 1970, over a 
year and a half after his military discharge.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran]; see also Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) [noting that it was proper to consider the 
veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised].  

As indicated above, the Veteran's the September 1968 
separation examination indicated that his blood sugar levels 
were within normal limits and was absent any mention of in-
service diabetes mellitus symptomatology.  Crucially, in a 
letter to the Department of the Army dated in April 1970, Dr. 
H.W.A. reported that the Veteran "was hospitalized from 
April 2, 1970 through April 9, 1970 . . . because of newly 
discovered diabetes mellitus."  See the letter of Dr. H.W.A. 
dated April 1970.  The Board notes that if the Veteran was 
hospitalized in 1968, it logically follows that such 
information would be known by his treating physician less 
than two years later in 1970.  Additionally, Dr. H.W.A.'s 
April 1970 letter is supported by a July 1973 treatment 
record, in which he again indicated that the onset of the 
Veteran's diabetes mellitus occurred in 1970.  Specifically, 
he noted, "[i]n 1970, this patient developed moderately 
severe labile diabetes mellitus."  See the private treatment 
record of Dr. H.W.A. dated July 1973.  Critically, the 
treatment records of Dr. H.W.A. are further corroborated by 
the Veteran's medical history which he personally provided to 
the September 1973 VA examiner.  At that time, the Veteran 
reported that he "became sick in March 1970 . . . and was 
hospitalized in April 1970 to regulate.  Insulin [was] 
required daily since that time."  The Board notes that if 
the Veteran was in fact hospitalized in 1968, there would be 
no reason for him to fail to report such critical information 
to the September 1973 VA examiner.  

The Board has considered the Veteran's statements, including 
his March 2004 assertion that he was hospitalized as a result 
of his diabetes mellitus symptoms within one year of his 
military discharge and that the records of this 
hospitalization were "destroyed."  See the NOD dated March 
2004.  However, as described above, the Veteran's recent 
statements are substantially outweighed by the evidence of 
record, including the April 1970 letter from Dr. H.W.A., the 
June 1973 treatment record from Dr. H.W.A., and the September 
1973 VA examination report.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence].  Crucially, the contemporaneous medical records 
make no mention of this immediate post-service 
hospitalization.  The Veteran's implicit suggestion that all 
of these contemporaneous records would inexplicably fail to 
include such critical medical information is incredible to 
say the least.  The Board does not dispute that the Veteran 
was hospitalized as a result of his diabetes mellitus 
symptomatology in April 1970, as is demonstrated by the 
medical evidence.  However, the evidence clearly demonstrates 
that this hospitalization occurred after the expiration of 
the one-year presumptive period.  See the letter of Dr. 
H.W.A. dated April 1970.  

Additionally, to the extent that the Veteran is claiming that 
diabetes symptomatology manifested during service, a lay 
person without medical training, such as the Veteran, is not 
competent to opine as to the significance of any purported 
in-service symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2008) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The Board accordingly finds the Veteran's 
statements as to in-service disease (including during the 
presumptive period after service) to be lacking in 
credibility and probative value.  

With respect to in-service injury, the Veteran has not 
pointed to a specific injury leading to his current diabetes 
mellitus, nor is there any medical evidence to suggest that 
any such injury was incurred.  

Accordingly, the evidence does not support a finding of in-
service disease or injury and the Veteran's claim fails on 
this basis.  

In sum, for the reasons and bases expressed above, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
diabetes mellitus.  Therefore, contrary to the assertions of 
the Veteran's representative, the benefit of the doubt rule 
is not for application because the evidence is not in 
relative equipoise.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


